Case 19-01297   Doc 54   Filed 09/02/20 Entered 09/02/20 15:23:55   Desc Main
                           Document     Page 1 of 4
Case 19-01297   Doc 54   Filed 09/02/20 Entered 09/02/20 15:23:55   Desc Main
                           Document     Page 2 of 4
Case 19-01297   Doc 54   Filed 09/02/20 Entered 09/02/20 15:23:55   Desc Main
                           Document     Page 3 of 4
Case 19-01297   Doc 54   Filed 09/02/20 Entered 09/02/20 15:23:55   Desc Main
                           Document     Page 4 of 4
